361 F.2d 494
UNITED STATES of America, Plaintiff-appellee,v.Claude Thomas WALLACE, Defendant-appellant.
No. 16572.
United States Court of Appeals Sixth Circuit.
April 20, 1966.

Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record and briefs, and upon the argument of counsel for appellee, appellant's counsel not appearing, and upon due consideration thereof,


2
It is ordered that the judgment of the District Court (254 F.Supp. 653) be, and it is, hereby affirmed.